Citation Nr: 1507483	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-22 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for bronchitis/a respiratory disorder other than tuberculosis.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1991 to September 2003 and from February 2007 to November 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for a right knee disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have/or have had tuberculosis.

2.  During service and postservice the Veteran has had acute/self-limiting episodes of bronchitis that resolved without residuals; he is not shown to have/have had a chronic bronchitis/respiratory disability.

3.  The Veteran is not shown to have had hemorrhoids during the pendency of the instant claim; his external hemorrhoids in service were acute and resolved without chronic residual pathology.

4.  The Veteran has a left knee disability, to include internal tibial band syndrome (ITBS), that had its onset in service and has persisted since.  


CONCLUSIONS OF LAW

1.  Service connection for tuberculosis is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Service connection for bronchitis/a respiratory disorder other than tuberculosis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  Service connection for hemorrhoids is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  Service connection for a variously diagnosed left knee disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303(d) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence in February 2011 VA notified the Veteran of the information needed to substantiate and complete his claims, to include what information and evidence he was responsible for providing and what evidence VA would attempt to obtain on his behalf, and how VA assigns disability ratings and effective dates of awards.  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate. 

The Veteran's service treatment records (STRs) are associated with the record, and pertinent postservice treatment records have been secured.  VA examinations with respect to the claims of service connection for a respiratory disorder other than tuberculosis/bronchitis, hemorrhoids, and left and right knee disorders were conducted in April 2011 and January 2012.  As will be discussed in greater detail below, the Board finds the reports of those examinations adequate for rating purposes, as they reflect familiarity with the Veteran's medical history, note all critical findings, and the opinions offered include adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was not afforded a VA examination with respect to the claim of service connection for tuberculosis.  Such an examination is not necessary because the record does not include any evidence show that he had such disability in service or suggest that he has had it at any time thereafter.  Consequently, the low threshold standard for determining when an examination medical opinion is necessary is not met.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for a claimed disability, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Certain chronic disabilities (including tuberculosis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (three years for tuberculosis).  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309. 

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement that there must be a current disability is satisfied when a claimant is shown to have the disability at the time the claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all evidence in the record.  Although the Board has a requirement to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

Tuberculosis 

The Veteran's STRs show that during service in July 1994 he had a positive tuberculosis PPD [purified protein derivative] test.  Follow-up treatment included prophylactic inhalation therapy, which was completed in January 1995.  He was thereafter identified as a PPD reactor.  In a September 2001 report of medical history, he noted he had tuberculosis; on contemporaneous examination, the examiner noted the positive PPD and inhalation therapy; the Veteran was found to be asymptomatic.  In a June 2003 service separation report of medical history, the Veteran noted he had tuberculosis.  The examiner noted he had a positive PPD test, was treated with inhalation therapy, and was asymptomatic.  In a November 2006 report of medical history for Reserve retention, he again reported he had tuberculosis and noted he was PPD positive and had been treated with INH for 6 months in 1994.  In a February 2007 report of medical history, he noted he had tuberculosis.  The examiner noted he had had a positive PPD.  
Postservice treatment records received do not show a diagnosis, or any findings suggesting presence of, tuberculosis.  The Veteran has not identified any treatment  provider who has assigned him such diagnosis.  On January 2012 VA respiratory examination for such disability, it was determined that the Veteran did not have any chronic respiratory disability.

The threshold question that must be addressed here (as in any claim seeking service connection) is whether the Veteran has the disability for which service connection is sought, i.e., tuberculosis.  The Board acknowledges that the Veteran has been identified as a PPD reactor and (including because his military occupational specialty exposed him to blood and body fluids) was monitored for tuberculosis throughout his Navy career.  However, at no time (during service or thereafter) was he found to have active tuberculosis; tuberculosis was not diagnosed in service, or at any time thereafter.  He points to a positive PPD test noted while he was on active duty.  A positive PPD test is merely that, a skin test finding.  (See Dorland's 32nd ed. (2012) at 1902.)  It does not reflect an active tuberculosis infection, and is not a disability for which VA compensation benefits are payable.  The diagnosis of tuberculosis is established/confirmed by follow-up studies.  

The Court has noted that Congress specifically limited entitlement to service connection for disease or injury to cases where such resulted in a disability.  In the absence of proof of a present disability, there is not valid claim for service connection.  See Brammer, 3 Vet. App. 223.  The Veteran is not shown to have, or to ever have had, an active tuberculosis infection.  Hence, he has not met the threshold requirement for establishing a claim of service connection for such disease, and service connection for tuberculosis is not warranted.  The appeal in this matter must be denied.

[The Veteran is advised that any future evidence that he actually has tuberculosis may present a basis for reopening this claim.]




Bronchitis/a Respiratory Disorder Other than Tuberculosis

The Veteran's STRs show that in January 2000 he was seen for an upper respiratory infection (URI) with bronchitis.  On a follow-up visit later that month, the assessment was resolving URI with bronchitis.  A June 2003 medical history report notes that in 2000 the Veteran had acute bronchitis, which was treated with an inhaler, with no sequelae.  Later STRs contain no mention of complaints, treatment, or diagnosis related to bronchitis.  In a 2006-2007 Influenza Flumist Risk Assessment Questionnaire the Veteran indicated that he had never been told that he had chronic bronchitis.  On a February 2007 report of medical history, he noted he had bronchitis.  The examiner noted "acute bronchitis 2000[.]"

A June 2010 private treatment report notes the Veteran was found to have acute bronchitis.  

On January 2012 VA respiratory examination, the Veteran reported that in 1997 he received a diagnosis of bronchitis and was treated with antibiotics and bed rest.  The bronchitis resolved and he was able to resume work without restrictions.  Approximately 4 times later he had bronchitis, which was treated with antibiotics and resolved; the last such bout was 3 years prior.  The examiner opined that the Veteran's claimed bronchitis is less likely than not (less than 50 percent probability) incurred in or caused by an injury, event, or illness in service.  The examiner explained that there is no evidence he has chronic bronchitis; instead the record shows he has had episodic self-limiting episodes of acute bronchitis.  There is no current chronic respiratory disorder, as shown by PFTs [pulmonary function tests] negative for airway reversibility, and chest x-rays and CT scan found unremarkable.  It was noted that the Veteran was working full-time as a police officer, without restrictions, and remained independent in activities of daily living.  

There is no competent evidence that the Veteran has (or at any point during the pendency of this claim has had) a chronic bronchitis or other respiratory disorder.  The episodes of bronchitis he had in the past were acute and self-limiting.  They resolved without residuals, with no recurrence during the pendency of the instant claim.  His own allegations that he has a chronic respiratory disorder are not competent (and probative) evidence on the question of whether he has a chronic respiratory (bronchitis) disorder.  While he is competent to observe he may have some respiratory symptoms and report that he received diagnoses of and treatment for bronchitis, whether the clinical findings on such occasions represented a chronic bronchitis or other respiratory disability is a medical question beyond the scope of common knowledge, and requires medical training/expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board.).  

As the Veteran is not shown to have a chronic bronchitis/respiratory disorder a threshold legal requirement for substantiating a claim of service connection for such disability is not met.  While there are notations in the record of clinical findings that to a layperson might suggest the Veteran's has a chronic bronchitis/respiratory disability, the January 2012 VA examiner who reviewed the record, and examined the Veteran opined, in essence, that is not so, pointing to clinical findings that support the conclusion.  That opinion is highly probative evidence, and in the absence of competent evidence to the contrary, is persuasive.

As the Veteran has not presented a valid claim of service connection for a chronic respiratory disorder/bronchitis the appeal in this matter must be denied.  

Hemorrhoids

The Veteran's STRs note September 1996 and May 1999 findings of external hemorrhoids.  Later STRs contain no mention of complaints, treatment, or diagnosis related to hemorrhoids.  In a September 2001 report of medical history, a history of hemorrhoids, asymptomatic since 1999, was noted.  On November 2006 service examination the Veteran noted in a report of medical that he did not have hemorrhoids.  In a February 2007 history he again noted that he did not have hemorrhoids.

On April 2011 VA examination, the Veteran reported that he was found to have hemorrhoids in 1998; they did not require surgery, but were treated with Preparation H.  He had not noted any red blood [in his stool] for several years and had never had flexible sigmoidoscopy or colonoscopy.  On examination, there were no visible external or palpable internal hemorrhoids.  The diagnosis was no evidence of internal/external hemorrhoids at this time.

The record does not show that the Veteran has (or at any time during the pendency of this claim) has had hemorrhoids, the disability for which service connection is sought.  See McClain, 21 Vet. App. at 321.  While he had hemorrhoids in service, and may (as alleged) have had them at some point thereafter, he has not identified, or even alleged, and the evidence does not show, any instance when he has had hemorrhoids during the pendency of this claim.  Consequently, he has not presented a valid claim of service connection for hemorrhoids.  See Brammer , 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied.

Left Knee Disability

The Veteran claims he has a left knee disability due to an injury in service.  His STRs show that in September 1996 he was seen on three occasions for complaints of left knee pain.  On September 12, and 16, 1996 left knee strain was diagnosed.  On September 26, 1996 left ITBS was diagnosed.  In a September 2001 report of medical history, he reported he had knee trouble.  On examination at the time the examiner noted a history of left ITBS, and that there was no current disablement.  His lower extremities were normal on clinical evaluation.  In a  June 2003 report of medical history, the Veteran noted he had knee trouble.  The examiner noted a history of left ITBS 1996, asymptomatic at present, not considered disabling.  In a November 2006 report of medical history, he noted he did not have knee trouble.  In a February 2007 report of medical history he noted he had knee trouble.  The examiner noted left ITBS 1996.  

A February 2011 VA emergency department report shows the Veteran presented with a history of left knee ITBS since 1995, and  complaining of knee pain.  The assessment was knee pain.

On April 13, 2011 VA examination, the Veteran reported that he had ITBS diagnosed around 1995 while attending field medic school, without any specific trauma at the time.  He was doing a lot of training.  He was on profile for a short period, but was able to perform his duties as a medic.  He reported current symptoms of chronic pain (8/10) in the left knee that occurs randomly and can happen when he first wakes up.  He denied any aggravating factors, and obtained relief with rest, elevation, heat and Motrin.  X-rays of left knee were unremarkable.  The diagnosis was left patellar femoral syndrome (PFS).  The examiner opined that PFS is as least likely as not related to service.

Two days after the VA examination (on April 15, 2011), the Veteran was seen in a VA emergency department for a complaint of left knee pain.  He reported a history of left knee ITBS since 1995.  He had left knee pain and swelling for three days.  He stated that he has repeat bouts of such complaints due to the ITBS.  On inspection, the left knee was slightly swollen, tender, mildly warm, and with decreased range of motion.  The impression was left knee ITBS.  Treatment included Motrin and an ace bandage.  On discharge from the emergency department the Veteran was referred to a VA rheumatology clinic.  A June 2011 VA rheumatology clinic report notes the Veteran's history of left knee ITBS.  It was noted that since he had left knee ITBS he has had left knee pain.  His left knee pain is intermittent, associated with warmth and swelling, positive locking/giving away sensation, and self-resolves within several days.  Since last year, episodes had become more frequent.  The impression was left knee ITBS (1995), referred after discharge from emergency department; unremarkable physical examination.  He was referred for long term physical therapy for ITBS.

An August 2011 VA outpatient rheumatology clinic report notes the Veteran reported left knee pain.  He had a history of chronic knee pain diagnosed as ITBS by the military.  There was no history of trauma prior to his recent complaints of knee pain.  The impression was acute knee arthritis and probable prepatellar bursitis.  In another August 2011 VA outpatient rheumatology clinic report, it was again noted that the Veteran reported left knee pain.  The diagnosis was acute synovitis of the left knee, abated after ICS injections into the knee and into the prepatellar bursa.  
An August 2011 VA urgent care record notes a history of acute onset of left knee pain, swelling and redness.  It was noted that the Veteran had a history of chronic recurrent left knee pain since military injury in 1995.  He was seen by Rheumatology in June 2011 for presumed ITBS.  The impression was acute left knee pain - probable acute gout, with elevated uric acid.

October 2011 MRI [magnetic resonance imaging] of the left knee found a partial- tear proximal MCL [medial collateral ligament]  and various other pathology. 

On January 2012 VA knee examination, the Veteran reported he had ITBS diagnosed around 1995.  He reported current chronic pain (8/10) in the left knee that occurs randomly, to include when he first wakes up.  The examiner noted that since the Veteran was last seen (in April 2011), he had been to his private doctor and had an MRI of the left knee (in October 2011) that was positive for partial thickness tear proximal MCL, and other pathology.  The examiner opined that the recent diagnoses of left partial tear proximal MCL, partial thickness cartilage loss in medial patellar facet with subchondral cyst and edema medial pole of patella, small effusion, small baker's cyst are less likely as not related to service.  The rationale for the decision is that the diagnosis was made 4 years post service.  He noted that with this new information and review of the record,  he was retracting his prior diagnosis made in 2011.  +

It is not in dispute that the Veteran had left knee problems in service and had ITBS diagnosed.  It is also well-documented in the record that he has had various left knee problems postservice (with notations/diagnoses of knee pain, PFS, partial proximal MCL tear, cartilage loss in medial patellar facet with subchondral cyst and edema medial pole of patella, small effusion, baker's cyst, acute knee arthritis, probable prepatellar bursitis, and acute synovitis and ITBS).  One way of substantiating a claim of service connection is if all the evidence establishes that a disability diagnosed after discharge was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Here, as noted, ITBS was first diagnosed in September 1996, during the Veteran's first period of active duty service.  Contrary to the history noted by the  VA examiner in January 2012 who noted the Veteran did not have left knee problems in service after 1996, he reported such problems in his February 2007 (i.e., during his second period of active duty) report of medical history.  His diagnosis of left ITBS was noted.  In April 2011 he was seen in a VA emergency department with complaints of left knee pain, and the diagnosis was left knee ITBS.  In June 2011 he was seen at the VA rheumatology clinic with complaints of having left knee pain since the diagnosis of ITBS in-service.  The diagnosis was left knee ITBS, and he was referred for long term physical therapy for ITBS.  This record reasonably establishes onset of a chronic left knee disability in service and continuity thereafter.  Accordingly, service connection for a variously diagnosed left knee disability is warranted.  


ORDER

Service connection for tuberculosis is denied.

Service connection for bronchitis/a respiratory disorder other than tuberculosis is denied.

Service connection for hemorrhoids is denied.

Service connection for a variously diagnosed left knee disability is granted.


REMAND

The Veteran claims he has a right knee disability, which is related to an injury he sustained in service.  January and February 1992 STRs, note he reported right knee pain.  The assessments then were bursitis.  In an April 1992 STR it was noted that he reported he had had right knee pain for 2 months.  He stated he hit his knee in "hold 2" about 2 months prior.  The diagnosis was soft tissue injury of the right knee.  Ibuprofen was prescribed, and he was advised to apply ice, and compression and to elevate the knee.  

On January 2012 VA knee examination, the Veteran reported he had current symptoms of "rare pain in his [right] knee," for which he saw his private doctor, who treated him with a topical cream for pain relief.  He stated he receives physical therapy once a week and wears a neoprene brace as needed.  He also had crutches that he used for four days (and did not work during that time).  As he has indicated ongoing treatment for his right knee (by private providers) records of such treatment (which may contain pertinent information) must be sought.  

[The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information and releases for private records) is not received within one year following  the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a). ] 

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be asked to provide identifying information regarding all evaluations and treatment (including physical therapy) he has received for his right knee postservice (and the releases necessary for VA to secure copies of complete records from any private providers), specifically including records of the treatment mentioned on January 2012 VA examination).  The AOJ should secure complete records from all providers identified.  If any private records identified are not received pursuant to VA's request, the Veteran should be so advised, and further advised that ultimately it is his responsibility to ensure that pertinent private treatment records are received.  When this development is completed, the AOJ should arrange for any follow-up development indicated, to include another VA examination to secure a nexus opinion with adequate rationale.

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


